Title: From Thomas Jefferson to Bernard Peyton, 29 August 1825
From: Jefferson, Thomas
To: Peyton, Bernard

Monticello
Aug. 29. 25.I am almost as troublesome to you, my dear friend, as to my Physician, and with less reason as it is in his line & not in yours. but there being nothing to be had here, I am obliged to  avail myself of your  kindness for every little 2d article which my situation requires. in mine of the 24th I troubled you with a commission for catheters which I am in hopes of recieving by an early mail. I have now to request you to procure & send me the articles below. the person furnishing them will of course pack them in something so as to resist the pressure of the mail. I am dragging on a tedious case of dysury so incident to senile frames attended with occasional pain, confining me to the house and obliging me to continue chiefly in a recumbent posture. otherwise my health is as  sound as ever. your’s affectlyTh: J.6. full sized bougies12. of various sizes.